DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. In this case, the present title “Preparation methods for adhesive bonding of 7XXX aluminum alloys, and products relating to the same” is too long. See MPEP 606.01.
The following tittle is suggested: --Method for adhesive bonding--

Claim Objections
Claims 1-15 are objected to because of the following informalities:  
In claims 1-15: the phrases: “method” in line 1, should be changed to --method for adhesive bonding--
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 1: The term “method” in line 1, is indefinite because it is unclear what kind of method that applicants try to claim. The term “method” should be changed to --method for adhesive bonding--. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

	
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Garosshen (US 20150075756 A1), in view of Marinelli (US 6,167,609).
	Regarding claim 1, Garosshen discloses 
A method comprising: 
receiving an aluminum alloy product (aluminum alloy 100, fig.2), wherein the aluminum alloy product (aluminum alloy 100) comprises a matrix (aluminum matrix 105, fig.2) and a surface oxide layer (passive layer 110, fig.2) overlying the matrix (aluminum matrix 105); 
wherein the surface oxide layer (passive layer 110) comprises a thickness [passive layer 110 has a thickness, fig.2]; 
wherein the aluminum alloy product (aluminum alloy 100) comprises intermetallic particles (intermetallic particles 120, fig.2) proximal the surface oxide layer (passive layer 110) [Pars.0003, 0004, and 0018]; and
ablating at least some of the intermetallic particles (intermetallic particles 120) and in the absence of melting of the matrix of the aluminum alloy product (aluminum alloy 100) [intermetallic particles 120 are removed by thermal processes using a laser, Pars.0022-0023].
However, does not disclose a magnesium-containing aluminum alloy and the intermetallic particles comprise Cu-bearing intermetallic particles.
Marinelli discloses a magnesium-containing aluminum alloy [Abstract cited: “…A aluminum alloy sheet, plate, casting or extension having a surface layer containing magnesium oxide and aluminum oxide cleaned with an acidic solution …”]
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to replace an aluminum alloy of Garosshen, by using a magnesium containing aluminum alloy, as taught by Marinelli, in order to make a process of adhesive bonding effectively.
Additionally, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a method of Garosshen with the intermetallic particles comprise Cu-bearing intermetallic particles, as it well known in the art of manufacturing design choice purpose, such that removes intermetallic particles by thermal process using a laser that does not effect the magnesium containing aluminum alloy. 

Regarding claim 2, Garosshen discloses 
the ablating step comprises volatilizing the intermetallic particles (intermetallic particles 120) [intermetallic particles 120 are removed by thermal processes using a laser, Pars.0022-0023].

Regarding claim 3, Garosshen discloses 
after the ablating step, the aluminum alloy product comprises an ablated portion having a plurality of ablation voids proximal the surface oxide layer (passive layer 110) intermetallic particles 120 in aluminum alloy 100, are removed by thermal processes using a laser, Par.0023]. 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a method of Garosshen to replace an aluminum alloy of Garosshen, by using a magnesium containing aluminum alloy, as it well known in the art of manufacturing design choice purpose, in order to make a process of adhesive bonding effectively.

Regarding claim 4, Garosshen discloses 
the intermetallic particles (intermetallic particles 120) define pre-ablation volumes, and wherein, due to the ablating, at least some of the plurality of ablation voids are greater in volume than the pre-ablation volumes [intermetallic particles 120 in aluminum alloy 100, are removed by thermal processes using a laser, Par.0023].

Regarding claim 5, Garosshen discloses 
the intermetallic particles (intermetallic particles 120).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify an intermetallic particles of Garosshen, have a size of from 100 nm to 10 pm, as it well known in the art of manufacturing design choice purpose, in order suitable for the user application.



Regarding claim 6, Garosshen discloses 
the ablating step comprises maintaining the surface oxide layer (passive layer 110, fig.2) at the thickness [intermetallic particles 120 in aluminum alloy 100, are removed by thermal processes using a laser, Par.0023].

Regarding claim 7, Garosshen discloses 
the surface oxide layer (passive layer 110, fig.2)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a surface oxide layer of Garosshen, comprises MgO, as it well known in the art of manufacturing design choice purpose, in order to make the process for adhesive bonding effectively.

Regarding claim 8, Garosshen discloses 
the surface oxide layer (passive layer 110, fig.2)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a surface oxide layer of Garosshen, comprises at least 10 atomic % Mg, as it well known in the art of manufacturing design choice purpose, in order suitable for the user application.

Regarding claim 9, Garosshen discloses 
selectively ablating at least some of the intermetallic particles (intermetallic particles 120) during the ablating step, thereby creating an ablated portion surrounded by an intermetallic particles 120 in aluminum alloy 100, are removed by thermal processes using a laser, Par.0023].

Regarding claim 10, Garosshen discloses 
determining locations of the intermetallic particles (intermetallic particles 120); selectively ablating at least some of the located intermetallic particles (intermetallic particles 120) during the ablating step.

Regarding claim 11, Marinelli discloses determining at least one bonding location [title cited: “acid pretreatment for adhesive bonding of vehicle assembly”] associated with the magnesium-containing aluminum alloy product [Abstract cited: “…A aluminum alloy sheet, plate, casting or extension having a surface layer containing magnesium oxide and aluminum oxide cleaned with an acidic solution …”]; and after the determining step, completing the ablating step relative to the at least one bonding location [title cited: “acid pretreatment for adhesive bonding of vehicle assembly”], thereby creating an ablated portion.
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a method of Garosshen, by using a step determining at least one bonding location associated with the magnesium-containing aluminum alloy product; and after the determining step, completing the ablating step relative to the at least one bonding location, thereby creating an ablated portion, as taught by Marinelli, in order to make a process of adhesive bonding effectively.

Regarding claim 12, Marinelli discloses the magnesium-containing aluminum alloy product [Abstract cited: “…A aluminum alloy sheet, plate, casting or extension having a surface layer containing magnesium oxide and aluminum oxide cleaned with an acidic solution …”].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a magnesium-containing aluminum alloy product of Marinelli, comprises the ablated portion surrounded by an unablated portion, as it well known in the art, in order to make a process of adhesive bonding effectively.

Regarding claim 13, Marinelli discloses the magnesium-containing aluminum alloy product [Abstract cited: “…A aluminum alloy sheet, plate, casting or extension having a surface layer containing magnesium oxide and aluminum oxide cleaned with an acidic solution …”].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a magnesium-containing aluminum alloy product of Marinelli, with a functionalization solution, as it well known in the art, in order to make a process of adhesive bonding effectively.

Regarding claim 14, Marinelli discloses the magnesium-containing aluminum alloy product [Abstract cited: “…A aluminum alloy sheet, plate, casting or extension having a surface layer containing magnesium oxide and aluminum oxide cleaned with an acidic solution …”].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Marinelli, with selectively contacting the ablated portion with a functionalization solution, thereby 

Regarding claim 15, Marinelli discloses the magnesium-containing aluminum alloy product [Abstract cited: “…A aluminum alloy sheet, plate, casting or extension having a surface layer containing magnesium oxide and aluminum oxide cleaned with an acidic solution …”].
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Marinelli, with selectively contacting step comprises restricting contact between the unablated portion and the functionalization solution.

Response to Argument
Applicant's arguments in the Remark, filed on 09/07/2021 have been fully considered but are not persuasive by following reasons:

I. With respect to Specification Objection: 
The applicant argued: “…In the Action, the title was objected to for not being descriptive. Specifically, the phrase "7XXX" is objected to for being unclear. 
The full title of the Specification is "PREPARATION METHODS FOR ADHESIVE 
BONDING OF 7XXX ALUMINUM ALLOYS, AND PRODUCTS RELATING TO THE SAME." The phrase "7XXX ALUMINUM ALLOYS" is well-known to a person of ordinary skill in the art ("POSITA"). The group designation of an aluminum alloy is defined by the Aluminum Association in its Teal Sheets, which define "International Alloy Designations and Chemical Composition Limits for Wrought Aluminum and Wrought Aluminum Alloys," a copy of which is submitted as an appendix herewith. The designation defines that the first of the four digits in a designation indicate an alloy group for aluminum alloys. The 7XXX designation indicates aluminum alloys grouped with the major alloying element being zinc. (Teal Sheets at p. 28.) A POSITA would readily understand the 7XXX designation. As such, the phrase 7XXX is clear…”
The examiner’s response: the applicant’s argument above is persuasive, however the tittle objection is still maintained because the present tittle is too long. 

II. With respect to Claim Objection: 
The applicant argued: “…In the Action, claims 1-15 were objected to for informalities. Specifically, claims 1-15 were objected to for referring to a "method" without additional preamble and claims 1 and 10 were objected to for including "(a)", "(b)", "(i)," "(ii)", and "(iii)". 
The claims recite a method that is defined by the limitations within the claim. There is no requirement that the preamble include additional language. The MPEP does not require that preambles include specific text except in the context of a Jepson-type claim. (MPEP § 2129) The MPEP otherwise defines that a preamble can limit the scope of the claim on a case-by-case basis (MPEP § 2111.02), but does not require the preamble include specific language. …”
The examiner’s response: the applicant’s argument above is persuasive, such that the objection claim with respect to "(a)", "(b)", "(i)," "(ii)", and "(iii)" is withdrawn. However, the claim objection with respect to preamble is maintained due to the claim indefinite. See explain below.



III. With respect to Claim Rejection 112b: 
The applicant argued: “…As discussed above, there is no requirement that the claims include additional language in the preamble. The body of the claims define the method in a manner that is definite. Applicant has amended the claims accounting for the rejections as applied to the phrase "at least proximal." Claims 1 and 6 recite the limitation "as-received thickness." The phrase "as-received thickness" is definite. Claim 1 recites, in-part: 
"(a) receiving a magnesium-containing aluminum alloy product, wherein the magnesium-containing aluminum alloy product comprises a matrix and a surface oxide layer overlying the matrix; 
(i) wherein the surface oxide layer comprises an as-received thickness." 
Whether a claim is indefinite is determined based on whether a person of ordinary skill in the art (POSITA) would understand what is claimed when the claim is read in light of the Specification. (MPEP § 2173.02.) The Specification uses the phrase "as-received thickness" at least in paragraph 004 of the as-filed application, stating that the "as-received surface oxide layer (102) generally has an as-received thickness (104)..." (Spec. at 004.) That is, the description and the figures make reference to the "as-received thickness." Accordingly, a POSITA would understand what is claimed in claims 1 and 6 in light of the Specification. Thus, claim 1 including the limitation "as-received thickness" is definite …”
The examiner’s response: the applicant’s argument above is not persuasive because without the preamble, it is unclear what method is. The steps as shown in the body of the claim are not clearly defined enough what the invention method is. Thus, the term “method”  as cited in claims 1-15, should be changed to --method for adhesive bonding--
IV. With respect to Claim Rejection 103: 
The applicant argued: “…Claim 1 recites, in-part, "ablating at least some of the intermetallic particles and in the absence of melting of the matrix of the magnesium-containing aluminum alloy product." For at least the following reasons, Garosshen and Marinelli do not teach or suggest every feature from claim 1. The Action states: "ablating at least some of the intermetallic particles (intermetallic particles 120) and in the absence of melting of the matrix of the aluminum alloy product (aluminum alloy 100) [intermetallic particles 120 are removed by thermal process using a laser, Pars. 0022-0023]." (Action at 5 (emphasis as in original).) However, Garosshen does not teach or suggest the above limitation of claim 1. 
Garosshen teaches "corrosion resistance of aluminum alloys." (Garosshen at 0002.) Garosshen is unrelated to adhesive bonding. Garosshen teaches corrosion resistance for heat exchange tubes in, for example, HVAC applications. (Garosshen at 0003-0005.) To accomplish this, Garosshen alters the surface of the aluminum alloy 100 by plastically deforming the surface 102 of the alloy. Specifically, Garosshen teaches methods "for plastically deforming the surface 102 include shot peening, laser shock peening, ultrasonic peening, low plasticity burnishing, and other similar methods known to persons having ordinary skill in the art." (Garosshen at 0021.) Laser shock peening is a process in which a paint or tape is applied to a metal to absorb the laser energy, creating a shock wave into the metal. Thus, laser shock peening does not include ablation. 
None of these applications of a laser in Garosshen include "ablating at least some of the intermetallic particles and in the absence of melting of the matrix of the magnesium-containing aluminum alloy product," as recited in claim 1. Garosshen also teaches applying heat (e.g., via a laser), where the "heat source causes the near surface region of the alloy to liquefy." (Garosshen at 0022.) Claim 1 requires that the ablating be "in the absence of melting of the matrix of the magnesium-containing aluminum alloy product." (Emphasis added.) Garosshen expressly teaches liquefying (i.e., melting) the alloy. Thus, Garosshen does not teach or suggest "ablating at least some of the intermetallic particles and in the absence of melting of the matrix of the magnesium- containing aluminum alloy product," as recited in claim 1. 
Marinelli does not remedy the deficiencies of Garosshen, as Marinelli is silent regarding "ablating at least some of the intermetallic particles and in the absence of melting of the matrix of the magnesium-containing aluminum alloy product," as recited in claim 1. 
For at least the above reasons, claim 1 is patentable over Garosshen and Marinelli. The remaining claims are dependent claims and are patentable at least by virtue of their dependencies. 
Applicant does not concede the correctness of the rejection for claim limitations not discussed. …”
The examiner’s response: the applicant’s argument above is not persuasive by following reasons:
Firstly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “…Garosshen teaches "corrosion resistance of aluminum alloys." (Garosshen at 0002.) Garosshen is unrelated to adhesive bonding …”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, nowhere in claim cited limitation “adhesive bonding” as mentioned by the applicant. 
Secondly, the claim does not clearly specific defined how “at least some of the intermetallic particles” is ablated, such that by reasonable broadly interpretation, every intermetallic particles is more or less can be ablated, such that the “intermetallic particles 120” of Garosshen is more or less can be ablated. Also, the “intermetallic particles 120” of Garosshen can be removed by thermal processes using a laser, see Pars.0022-0023.
Additionally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the secondary Marinelli reference is only used to disclose limitation “a magnesium-containing aluminum alloy” (Marinelli, Abstract), all the other limitations and steps already disclosed/suggested by the primary Garosshen reference. Furthermore, they are the same technical field such that it would have been obvious to combine them 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
09/13/2021